Citation Nr: 0722049	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-21 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Fayetteville, Arkansas


THE ISSUE

Whether a timely appeal has been filed of the denial of a 
claim of entitlement to reimbursement of unauthorized medical 
expenses incurred at St. Johns Regional Medical Center on 
December 4, 1998.  

(The issues of entitlement to service connection for 
degenerative arthritis of the right shoulder, entitlement to 
service connection for degenerative disc disease of the 
thoracic spine, entitlement to service connection for 
degenerative disc disease of the lumbar spine, entitlement to 
service connection for bilateral central scotomas, 
entitlement to service connection for basal cell carcinoma of 
the face, entitlement to service connection for organic heart 
disease with hypertension, status post insertion of 
pacemaker, and entitlement to an increased rating for 
seborrheic keratosis of the face, arm, hands, and right ear, 
currently rated as 10 percent disabling, on appeal from the 
initial grant of service connection, will be addressed in a 
separate rating decision under a different docket number.)




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to April 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) based upon a June 2003 administrative decision of the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Fayetteville, Arkansas, that determined that the veteran was 
not entitled to reimbursement of unauthorized medical 
expenses incurred at St. Johns Regional Medical Center on 
December 4, 1998.  

On May 1, 2007, the Board advised the veteran by means of a 
letter, that his substantive appeal with regard to the issue 
set forth above may not have been timely filed, and that his 
appeal may have to be dismissed.  He was also advised that he 
had 60 days from the date of that letter to furnish argument, 
forward evidence, and/or request a hearing before the Board 
on the question of the timeliness of his substantive appeal.  
The veteran did not respond.


FINDINGS OF FACT

1.  A June 24, 2004 letter from the VAMC denied the veteran's 
claim of entitlement to reimbursement of unauthorized medical 
expenses incurred at St. Johns Regional Medical Center on 
December 4, 1998.  A notice of disagreement was received on 
March 25, 2004 with respect to the denial of the veteran's 
claim.  

2.  A statement of the case was prepared regarding the issue 
of entitlement to reimbursement of unauthorized medical 
expenses incurred at St. Johns Regional Medical Center on 
December 4, 1998, and was sent to the veteran at his last 
known address of record on April 24, 2004; no substantive 
appeal was filed by the veteran within 60 days from the date 
the statement of the case was issued or within the remainder 
of the one year period from the date of the mailing of the 
decision.

3.  On July 7, 2004, a VA Form 9 was received regarding the 
veteran's claim for reimbursement of unauthorized medical 
expenses incurred at St. Johns Regional Medical Center on 
December 4, 1998.

4.  The veteran failed to submit a timely substantive appeal 
alleging specific errors of fact or law with regard to the 
April 24, 2004 statement of the case.


CONCLUSION OF LAW

The veteran did not timely perfect an appeal of a claim of 
entitlement to reimbursement of unauthorized medical expenses 
incurred at St. Johns Regional Medical Center on December 4, 
1998.  38 U.S.C.A. § 7105(a), (b), (d)(1), (d)(3) (West 2002 
& Supp. 2007); 38 C.F.R. §§ 20.200, 20.202, 20.300 et seq. 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellate review before the Board is initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case has been furnished.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  

A substantive appeal consists of a properly completed VA Form 
1-9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  If the 
statement of the case and any prior supplemental statements 
of the case addressed several issues, the substantive appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed.  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the RO in 
reaching the determination being appealed.  The Board must 
construe such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact of law in the determination being appealed.  38 
C.F.R. § 20.202. see also Archbold v. Brown, 9 Vet. App. 124, 
132-133 (1996).

A substantive appeal must be filed within 60 days from the 
date that the RO mails the statement of the case or 
supplemental statement of the case to the veteran or within 
the remainder of the one year period from the date of mailing 
of the notification of the determination being appealed, 
which ever period ends later.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302.  The 60-day appeals period may be extended for good 
cause shown.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.303.

A June 24, 2004 letter from the VAMC denied the veteran's 
claim of entitlement to reimbursement of unauthorized medical 
expenses incurred at St. Johns Regional Medical Center on 
December 4, 1998.  A notice of disagreement was received on 
March 25, 2004 with respect to the denial of the veteran's 
claim.  A statement of the case was prepared regarding the 
issue of entitlement to reimbursement of unauthorized medical 
expenses incurred at St. Johns Regional Medical Center on 
December 4, 1998, and sent to the veteran at his last known 
address of record on April 24, 2004.  No substantive appeal 
was filed by the veteran within 60 days from the date the 
statement of the case was issued or within the remainder of 
the one year period from the date of the mailing of the 
decision.

Under 38 C.F.R. § 20.302, the veteran had until June 23, 
2004, or 60 days after the April 24, 2004 statement of the 
case to file a timely substantive appeal.  The veteran failed 
to file such an appeal or any document that could remotely be 
construed, liberally or otherwise, as a substantive appeal of 
the denial of entitlement to reimbursement of unauthorized 
medical expenses incurred at St. Johns Regional Medical 
Center on December 4, 1998.  

Although the VAMC construed a VA Form 9 dated June 30, 2004, 
and received at the VAMC on July 7, 2004 as a timely filed 
substantive appeal, and in November 2004 certified the issue 
of entitlement to reimbursement of unauthorized medical 
expenses incurred at St. Johns Regional Medical Center on 
December 4, 1998, for appellate review, that in and of itself 
does not overcome the procedural defect.  

Absent a timely substantive appeal, the appeal as to the 
veteran's claim of entitlement to reimbursement of 
unauthorized medical expenses incurred at St. Johns Regional 
Medical Center on December 4, 1998 has not been perfected, 
and the Board is without jurisdiction to adjudicate the 
claim.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Moreover, 
there is no correspondence or statement that can be construed 
as a request for an extension for good cause.  38 C.F.R. 
§§ 3.109(b), 20.303.  Accordingly, since the veteran did not 
perfect his appeal by filing a Substantive Appeal in a timely 
fashion, his claim is dismissed.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994) (where the law and not the evidence is 
dispositive, the appeal to the Board may be terminated 
because of the absence of legal merit or lack of entitlement 
under the law).

The VAMC's certification of an appeal does not serve to 
either confer or deprive the Board of jurisdiction over an 
issue.  See 38 U.S.C.A. § 7105; C.F.R. § 19.35.  Te Board 
concludes that an appeal has not been perfected with respect 
to the veteran's claim of entitlement to reimbursement of 
unauthorized medical expenses incurred at St. Johns Regional 
Medical Center on December 4, 1998.

	
ORDER

The appeal as to the claim of entitlement to reimbursement of 
unauthorized medical expenses incurred at St. Johns Regional 
Medical Center on December 4, 1998 is dismissed.

____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


